DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-18 of U.S. Patent No. 10,530,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claim 1 of the ‘668 Patent.
	Claim 2 is anticipated by claim 2 of the ‘668 Patent.
	Claim 3 is anticipated by claim 3 of the ‘668 Patent.
	Claim 4 is anticipated by claim 6 of the ‘668 Patent.
	Claim 5 is anticipated by claim 4 of the ‘668 Patent.
	Claim 6 is anticipated by claim 5 of the ‘668 Patent.
Claim 7 is anticipated by claim 9 of the ‘668 Patent.
Claim 8 is anticipated by claim 10 of the ‘668 Patent.
Claim 9 is anticipated by claim 11 of the ‘668 Patent.
Claim 10 is anticipated by claim 14 of the ‘668 Patent.
Claim 11 is anticipated by claim 13 of the ‘668 Patent.
Claim 12 is anticipated by claim 12 of the ‘668 Patent.
Claim 13 is anticipated by claims 12-15 of the ‘668 Patent.
Claim 14 is anticipated by claim 16 of the ‘668 Patent
Claim 15 is anticipated by claim 18 of the ‘668 Patent.
Claim 16 is anticipated by claim 3 of the ‘668 Patent.
	Claim 17 is anticipated by claim 17 of the ‘668 Patent.	
	Claim 18 is anticipated by claim 18 of the ‘668 Patent.
	Claim 19 is anticipated by claim 3 of the ‘668 Patent.
	Claim 20 is anticipated by claim 6 of the ‘668 Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-20 of U.S. Patent No. 10,972,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claim 1 of the ‘365 Patent.
Claim 2 is anticipated by claim 2 of the ‘365 Patent.
	Claim 3 is anticipated by claim 3 of the ‘365 Patent.
	Claim 4 is anticipated by claim 20 of the ‘365 Patent.
	Claim 5 is anticipated by claim 5 of the ‘365 Patent.
	Claim 6 is anticipated by claim 6 of the ‘365 Patent.
Claim 7 is anticipated by claim 7 of the ‘365 Patent.
Claim 8 is anticipated by claim 16 of the ‘365 Patent.
Claim 9 is anticipated by claim 9 of the ‘365 Patent.
Claim 10 is anticipated by claim 10 of the ‘365 Patent.
Claim 11 is anticipated by claim 11 of the ‘365 Patent.
Claim 12 is anticipated by claim 12 of the ‘365 Patent.
Claim 13 is anticipated by claim 13 of the ‘365 Patent.
Claim 14 is anticipated by claim 14 of the ‘365 Patent.
Claim 15 is anticipated by claim 15 of the ‘365 Patent.
Claim 16 is anticipated by claim 3 of the ‘365 Patent.
	Claim 17 is anticipated by claim 17 of the ‘365 Patent.	
	Claim 18 is anticipated by claim 18 of the ‘365 Patent.
	Claim 19 is anticipated by claim 19 of the ‘365 Patent.
	Claim 20 is anticipated by claim 20 of the ‘365 Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0317261 to Shatzkamer et al.
As concerns claims 1, 14 and 17, a resource orchestration entity for service flow differential deployment of a network service (NS) of a network, comprising: a memory (fig. 5) configured to store instructions; and a processor (fig. 5) coupled to the memory, wherein the instructions cause the processor to be configured to: obtain, from an NS management entity (0019-orchestrator; 0021), an information element of service availability level (0019-service level orchestration; 0020; 0021-catalog) in a descriptor (0017-container specifying attributes; 0021), wherein the information element defines service availability level requirements of a service flow (0019-virtualized network services; 0022-service level container) in the NS, and wherein the information element is embedded in the descriptor with an identification reference (0014; 0021) of the service flow; and provide, to a resource management entity (0026-VNF manager; see also Fig. 2), the information element to enable assignment of resources in a virtual network corresponding to network hardware of the network (0019-resource supplier layer; 0005-hardware).
	As concerns claims 2, 15 and 18 the resource orchestration entity of claims 1, 14 and 17, wherein the instructions further cause the processor to be configured to obtain the information element as part of a virtual deployment unit (VDU) (0014-virtualized container) in a virtual network function descriptor (VNFD) (0015-attribute of virtualized network function; 0021).  
As concerns claims 3, 16 and 19 the resource orchestration entity of claim 2, 15, 18 wherein the information element in the VDU specifies service availability level requirements (0019-requests, provisioning requests) of a requested resource for a network function node.  
As concerns claims 4 and 20, the resource orchestration entity of claim 1 and 17, wherein the instructions further cause the processor to be configured to obtain the information element in a virtual link descriptor (VLD) (0017-container specifying attributes; 0021; fig. 1, catalogs, NFV service catalog).


As concerns claim 7, the resource orchestration entity according to claim 1, wherein the instructions further cause the processor to be configured to provide the information element to the resource management entity in a request comprising input information (0019-customer requests; admin and provisioning requests) defining the service availability level requirements of the service flow supported by the resources.
As concerns claim 8, the resource orchestration entity of claim 1, wherein the instructions further cause the processor to be configured to receive coordination information (0021-coordinated monitoring) from the resource management entity, and wherein the coordination information describes a coordination with network infrastructure entities and a network controller (0020-controllers; 0021-various controller 32) to arrange the resources with the service availability level requirements as attributions of a service availability level.
As concerns claim 9, the resource orchestration entity of claim 1, wherein the instructions further cause the processor to be configured to request that a network function management entity instantiate software instances in a network function node (fig. 2, fig. 4) to carry the service flow with service availability support (0019-implementation of virtualized network services; 0020-operation system support).
As concerns claim 10, the resource orchestration entity of claim 1, wherein a network function virtualization architectural framework (0021-platform) of the network comprises a virtual network function (VNF) orchestrator (0016-orchestrator; fig. 2), a VNF manager (0026-VNF manager; fig. 2), a virtualization infrastructure manager (fig. 2, 62), and a network function node (0005; fig. 2), wherein the VNF orchestrator comprises the resource orchestration entity (0026-VNF manager; fig. 2), wherein the VNF manager comprises a network function management entity, wherein the virtualization infrastructure manager comprises the resource management entity (0026-VNF manager; fig. 2), wherein the network function node comprises a network function, and wherein the virtual network comprises inter-connections of the one or more network function nodes (0005; fig. 2).  
As concerns claim 11, the resource orchestration entity of claim 1, wherein a network function virtualization architectural framework of the network comprises a virtual network function (VNF) orchestrator (0016-orchestrator; fig. 2), a VNF manager (0026-VNF manager; fig. 2), a virtualization infrastructure manager (fig. 2, 62), and a network function node (0005; fig. 2), wherein the VNF orchestrator comprises the resource orchestration entity (0026-VNF manager; fig. 2), wherein the VNF manager comprises a network function management entity (0026-VNF manager; fig. 2), wherein the virtualization infrastructure manager comprises the resource management entity (0026-VNF manager; fig. 2), and wherein a network function node comprises a VNF (0026-0027; 0005; fig. 2).  
As concerns claim 12, the resource orchestration entity of claim 1, wherein a network function virtualization architectural framework of the network comprises a virtual network function (VNF) orchestrator (0016-orchestrator; fig. 2), a VNF manager (0026-VNF manager; fig. 2), a virtualization infrastructure manager (fig. 2, 62), and a network function node (0005; fig. 2), wherein the VNF orchestrator comprises the resource orchestration entity, wherein the VNF manager comprises a network function management entity (0026-VNF manager; fig. 2), wherein the virtualization infrastructure manager comprises the resource management entity (0026-VNF manager; fig. 2).  
As concerns claim 13, the resource orchestration entity of claim 1, wherein a network function virtualization architectural framework of the network comprises a virtual network function (VNF) manager (0026-VNF manager; fig. 2), a virtualization infrastructure manager (fig. 2, 62), and a network function node (0005; fig. 2), wherein the VNF manager comprises the resource orchestration entity (0026-VNF manager; fig. 2) and a network function management entity (0026-VNF manager; fig. 2), wherein the virtualization infrastructure manager comprises the resource management entity (0026-VNF manager; fig. 2), wherein the network function node comprises a VNF (0026-0027), and wherein the virtual network comprises inter-connections of the one or more network function nodes (0026-0027; 0005; fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPub 2006/0248205 disclose service definitions for virtual networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451